DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PEGGY VIRGIL,
                                 Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1130

                               [August 3, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 2012CF010769A.

  Peggy Virgil, Florida City, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                           *            *         *

  Not final until disposition of timely filed motion for rehearing.